Title: From James Madison to [James Monroe?], 3 November 1822
From: Madison, James
To: Monroe, James


                
                    private
                    Dear Sir
                    Montpellier Novr 3 1822
                
                My neighbour & your Acquaintance Mr Richard Taliaferro is desirous that one of his sons should receive a military education at West Point. His progress in the preparatory studies is certified by his present Tutor, and I have myself had a slight opportunity of witnessing that he has some knowledge of Latin. Of his general character I know nothing which is not favorable. If there be no bar to the admission of the youth as a Cadet, from the distributive or any other established rule, your dispositions towards the father will ensure attention to the just pretensions of the son.
                I make this a private letter the rather, as my declining interposition in some other cases, might subject me to dissatisfactions where I do not wish them to be felt. The truth is, I promised Mr. T. to drop you a few lines without taking this obstacle into consideration; his request being made in a transient interview. Health & every other happiness
                
                    James Madison
                
            